Title: To John Adams from William Ellery, 13 May 1790
From: Ellery, William
To: Adams, John



Dear Sir,
Newport May 13th. 1790

Immediately on the receipt of your letter of the 28th. of Febry. last, I returned an answer to it.  Since that time I have not had the pleasure to receiving a line from you, which induces me to apprehend that my letter miscarried; especially as you promised to be a better correspondent in future.—
Our May session began and finished the last week.  The Antifederal prox succeded.  The Antis have ten majority in the Upper and five majority in the Lower House.  However the Feds had the address to bring a good Fed, and a moderate Anti into the Supr. Court, and to obtain several other points in the election of officers.—
The New Constitution was not made a subject of debate during the Session.—At the close of it, after the Lower House had agreed to adjourn to the second monday in June, one of our Deputies observed that the Convention would meet on the fourth monday in May, and would then without doubt adopt the Constitution, in which event it would be necessary that the Assembly should be immediately called to chuse Senators &c and therefore moved that the sense of the house should be taken, that the Governour should be requested to convene the Assembly on that occasion.  Some of the Antis sneered, but none of them objected to the motion, or said a word about the Constitution.—The Assembly will be convened agreeably to the motion; which was partly designed to feel the pulse of the majority.—In the Session it was whispered out of doors by some of the Antis that something would be done to pave the way to the adoption of the Constitution.—On the last day (Saturday) a bill was brought in, which was said to originate with the Governor, empowering debtors to discharge Judgments obtained against them on specific Contracts; either in the articles specified in the Contracts, or by specie amounting to their value at the time Judgments should be obtained.—Notwithstanding the bill was in favour of the debtor, the consideration of it was referred to the next Session by a majority of four.—The Feds, viewing it as a stepping stone, voted that it should be acted upon immediately;—the Antis perhaps for the same reason voted ad referendum.—It is said that the framer of the bill was much disappointed; but we cannot certainly tell what Antis mean by what they say.  They have endeavoured to amuse Congress as well as the Federalists of the State.—
What the result of the Convention will be is conjectural.  Some suppose that the Constitution will be adopted with recommendatory amendments;—some that it will be adopted conditionally;—and some that the Convention will adjourn again.  It is the universal opinion that it will not be absolutely rejected.—I cannot conceive that even the Antis can be so absurd as to vote for a conditional adoption; for they know that such an adoption is and will be considered by Congress as tantamount to a rejection; and I have not faith enough to embrace the first supposition.
It has been intimated to me that the Governor would favour the adoption if he could be satisfied that his friend Thompson, who is now Collector of the Impost for the Providence district, could hold that office under the Federal Government;—and the Governour has great influence among the Antis.—Mr. Thompson was a violent Anti; but it is said he has lately become a Fed.—How this is I don’t know;—but I beleive interest has a mighty effect on the opinions of Men.—
I find by the Newspapers that the Senate have appointed a Commee to consider what provisions will be proper for Congress to make in the present Session.  If any thing should be done which would wound the interest of the Antis it might have a good effect.—
If the Convention should adopt the Constitution the interval between the time that Congress can receive the ratification and their rising will be so short that there will be little or no opportunity to apply for Offices, and as Exitus in dubio est give me leave to intreat you to renew your applications in my behalf to—the President of Congress, and to address those whom he may consult with on such occasions, that I may be appointed Collector of this district.  The known Character of the present Custom house officers will prevent their being candidates; and without disparaging others who may solicit for that office I beleive I may venture to say that my pretensions are equal at least to any of them.—
With sincere esteem & regard / I am Yrs
William Ellery